DETAILED ACTION
Examiner has received and accepted the amended claims and remarks filed on 21 October 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claims 1 – 9 and 17 - 21 have been fully considered and are persuasive.  The Double Patenting Rejection of Claims 1 – 9 and 17 - 21 has been withdrawn. 
Applicant’s arguments with respect to Claim 4 have been fully considered and are persuasive.  The Objection to Claim 4 has been withdrawn. 
Applicant’s arguments filed with respect to Claims 1 – 9 and 19 - 21 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1 – 9 and 19 – 21 has been withdrawn. 
Applicant's arguments with respect to the Prior Art Rejections have been fully considered but they are not persuasive.
Applicant argues getting a thin joint as claimed is not easy with glass frit, therefore Daito is not relevant to Puccio. Examiner respectfully disagrees.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, both Puccio and Daito are in the same field of endeavor as the applicant’s inventions i.e. thickness shear sensors and Daito’s disclosure is therefore relevant and analogous. As such, one skilled in the art would be motivated to pursue a thin joint as it is a known magnitude to function in quartz thickness shear sensors. Furthermore, WO 98/01732 discloses “a conventional glass frit seal … has a finished thickness of 500-5000 microinches” (Page 8) thus further supporting perusing a joint of the claimed thickness is conventional. As such, Examiner deems the rejection as proper.
Applicant also argues Daito’s disclosure states that the components are bonded together without the use of glass frit, it is unclear why one skilled in the art would consider using the thickness of Daito’s metal layer when trying to form a joint using glass frit. Examiner respectfully disagrees. 
If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. See MPEP 2143.01.V.
While Daito does disclose not using glass frit, Daito does not disclose glass frit should not be utilized. As such, Daito’s disclosure does not amount to teaching away. One skilled in the art would be motivated to utilize the claimed thickness as the claimed thickness is a joint thickness known in the art which results in a functioning quartz shear thickness sensor, as evidence by both Daito and the aforementioned WO 98/01732 reference. As such, Examiner deems the rejection as proper.
Applicant also argues there is not motivation/benefit to utilize a thickness as disclosed by Daito. Examiner respectfully disagrees.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).
Daito teaches a joint thickness which results in a functioning quartz shear thickness sensor. As such, one skilled in the art would have been motivated to utilize such a known thickness as it results in a functioning sensor. As such, Examiner deems the rejection as proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puccio et al. (US 2015/0059483), in view of Daito et al. (US 2017/0350780).
Regarding Claim 1, Puccio discloses a quartz pressure sensor that resonates in the thickness-shear mode [Abstract], in at least Figure 3, comprising: a center resonator structure (202); and a housing (204, 206) bonded to the center resonator structure [0034], the housing comprising: a first cap (204) bonded to a first side of the center resonator structure with a sealing glass (fused glass frit) [0034], forming a first joint (212) (Figure 3); and a second cap (206) bonded to a second side of the center resonator structure with a sealing glass, forming a second joint (214) [0034] (Figure 3).
Puccio fails to expressly disclose one or more of the first joint or the second joint comprises a thickness of less than or equal to 0.001 inches (-26 µm).
	Daito teaches a thickness of one or more of the first joint or the second joint comprises a thickness of less than or equal to 0.001 inches (~26 µm) (few dozen nm) [0009, 0035].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Puccio so that the thickness of the first or second joint is less than or equal to 0.001 inches (~26 µm) for the benefit of utilizing a thickness known in the art to function with quartz thickness-shear mode pressure sensors, as taught by Daito (Title, Figure 1).
Regarding Claim 2, Puccio discloses one or more of the center resonator structure, the first cap, or the second cap comprises quartz [0033].
Regarding Claim 3, Puccio discloses the center resonator structure comprises an AT-cut quartz, a BT-cut quartz, an RT-cut quartz, or an SBTC-cut quartz [0033].
Regarding Claim 5, Daito teaches the thickness of the one or more joints is less than 0.001 inches (~26 µm) (few dozen nm) [0009, 0035].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 6, Puccio discloses the first cap and the second cap each comprise: an interior sidewall (sidewall bounding 220, 222 respectively) (Figure 3), the interior sidewall defining a cap bore (220, 222, respectively) (Figure 3); and a joint sidewall transverse and connecting to the interior sidewall (sidewall bounding 212, 214 respectively) (Figure 3),  wherein the first joint and second joints are formed between the joint sidewall and the center resonator structure (Figure 3).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puccio et al. (US 2015/0059483), in view of Daito et al. (US 2017/0350780), in further view of Eernisse, E. P., T. D. McConnell, and A. F. Veneruso. Development of a high resolution downhole pressure instrument for high temperature applications. No. SAND-78-1550C; CONF-7810170-1. Sandia Labs., Albuquerque, NM (USA), 1978.
Regarding Claim 4, the combination fails to expressly disclose the sealing glass has a melting point below 573 °C.
Eernisse teaches a sealing glass (Pyroceram 89) has a melting point below 573 °C (445 °C).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to utilize a sealing glass that has a melting point below 573 °C for the benefit of utilizing a glass which can make an initial seal then convert to a mechanically stable ceramic form, as taught by Eernisse (Page 5)

Claim(s) 7 – 9 and 17 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puccio et al. (US 2015/0059483), in view of Daito et al. (US 2017/0350780), in further view of Matsumoto (US 2009/0009036)
Regarding Claim 7, Puccio discloses an inner diameter edge formed between the interior sidewall and the joint sidewall, the inner diameter edge having a chamfer (216) [0034].
The combination fails to expressly disclose the inner diameter edge having a radius edge.
Matsumoto teaches an inner diameter edge having a radius edge (see edge in Figure 11 between 122, 132, and 110 and radius of curvature discussed in [0040]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the inner diameter edge has a radius edge for the benefit of utilizing a shape known to reduce shear stress at the bonding interface layers, as taught by Matsumoto [0040, 0058].
Regarding Claim 8, Matsumoto teaches a radius edge reduces stress at the first and/or second joint between the interior sidewall and joint sidewall [0058].
Matsumoto fails to expressly disclose the reduction in stress is compared to a quartz sensor having a chamfered edge between the interior sidewall and the joint sidewall rather than a radius edge by 5% - 50%, by 10% 35%, or by 10% - 25% however such a reduction in stress is inherent to the properties of a radial edge, thus meeting the instant claim limitations.
The combination would have been obvious for the same reasons regarding the rejection of Claim 7 above.
Regarding Claim 9, Matsumoto fails to expressly discloses the radius edge reduces a stress point in the cap bore between 2% - 15%, between 5% - 12.5%, or by 9% compared to a quartz sensor without a radius edge between the interior sidewall and the joint sidewall however such a reduction in stress is inherent to the properties of a radial edge, thus meeting the instant claim limitations.
The combination would have been obvious for the same reasons regarding the rejection of Claim 7 above.
Regarding Claim 17, Puccio discloses a quartz pressure sensor that resonates in the thickness-shear mode [Abstract], in at least Figure 3, comprising: a center resonator structure (202); and a housing (204, 206) bonded to the center resonator structure [0034], the housing comprising: a first cap (204) bonded to a first side of the center resonator structure with a sealing glass (fused glass frit) [0034], forming a first joint (212) (Figure 3); a second cap (206) bonded to a second side of the center resonator structure with a sealing glass, forming a second joint (214) [0034] (Figure 3), and wherein the first cap and the second cap each comprise: an interior sidewall (sidewall bounding 220, 222 respectively) (Figure 3), the interior sidewall defining a cap bore (220, 222, respectively) (Figure 3); and a joint sidewall transverse and connecting to the interior sidewall (sidewall bounding 212, 214 respectively) (Figure 3); and an inner diameter edge formed between the interior sidewall and the joint sidewall, the inner diameter edge having a chamfer (216) [0034].
Puccio fails to expressly disclose one or more of the first joint or the second joint comprises a thickness of less than or equal to 0.001 inches (-26 µm).
Daito teaches a thickness of one or more of the first joint or the second joint comprises a thickness of less than or equal to 0.001 inches (~26 µm) (few dozen nm) [0009, 0035].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Puccio so that the thickness of the first or second joint is less than or equal to 0.001 inches (~26 µm) for the benefit of utilizing a thickness known in the art to function with quartz thickness-shear mode pressure sensors, as taught by Daito (Title, Figure 1).
The combination also fails to expressly disclose the inner diameter edge having a radius edge.
Matsumoto teaches an inner diameter edge having a radius edge (see edge in Figure 11 between 122, 132, and 110 and radius of curvature discussed in [0040]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the inner diameter edge has a radius edge for the benefit of utilizing a shape known to reduce shear stress at the bonding interface layers, as taught by Matsumoto [0040, 0058].
Regarding Claim 18, Puccio discloses one or more of the center resonator structure, the first cap, or the second cap comprises quartz [0033].
Regarding Claim 19, Matsumoto teaches a radius edge reduces stress at the first and/or second joint between the interior sidewall and joint sidewall [0058].
Matsumoto fails to expressly disclose the reduction in stress is compared to a quartz sensor having a chamfered edge between the interior sidewall and the joint sidewall rather than a radius edge by 5% - 50%, by 10% 35%, or by 10% - 25% however such a reduction in stress is inherent to the properties of a radial edge, thus meeting the instant claim limitations.
The combination would have been obvious for the same reasons regarding the rejection of Claim 17 above.
Regarding Claim 20, Matsumoto fails to expressly discloses the radius edge reduces a stress point in the cap bore between 2% - 15%, between 5% - 12.5%, or by 9% compared to a quartz sensor without a radius edge between the interior sidewall and the joint sidewall however such a reduction in stress is inherent to the properties of a radial edge, thus meeting the instant claim limitations.
The combination would have been obvious for the same reasons regarding the rejection of Claim 17 above.
Regarding Claim 21, Puccio discloses each of the first and second joints are formed with a sealing glass (fused glass frit) [0034].
Daito teaches a thickness of each of the first joint and the second joint comprises a thickness of less than or equal to 0.001 inches (~26 µm) (few dozen nm) [0009, 0035].
The combination would have been obvious for the same reasons regarding the rejection of Claim 17 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2855



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2855